 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KEVIN MORGAN,                                    No. 1:18-cv-01683-DAD-JDP (HC)
12                      Petitioner,
13           v.                                       ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND DISMISSING
14   CALIFORNIA DEPARTMENT OF                         PETITION FOR WRIT OF MANDATE
     CORRECTIONS AND
15   REHABILITATION,                                  (Doc. Nos. 1, 8)
16                      Respondent.
17

18           Petitioner Kevin Morgan is a state prisoner proceeding pro se and in forma pauperis with

19   what he has characterized as a petition for a writ of mandate under California Code of Civil

20   Procedure §§ 1085 and 1086. (Doc. No. 1). The matter was referred to a United States

21   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302.

22           On September 25, 2019, construing the pending petition as a petition for a writ of habeas

23   corpus, the assigned magistrate judge issued findings and recommendations, recommending that

24   the petition be dismissed without prejudice because petitioner had failed to state a cognizable

25   claim for federal habeas relief. (Doc. No. 8 at 3.) The findings and recommendations were

26   served on petitioner with notice that any objections thereto were to be filed within fourteen (14)

27   /////

28   /////
                                                      1
 1   days of the service of the findings and recommendations.1 (Id.) No objections were filed and the

 2   time for doing so has passed.

 3           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 5   findings and recommendations are supported by the record and proper analysis.

 6           The court now turns to whether a certificate of appealability should issue. A state prisoner

 7   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

 8   his petition, and an appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537

 9   U.S. 322, 335–36 (2003); 28 U.S.C. § 2253. Where, as here, the court denies habeas relief on

10   procedural grounds without reaching the underlying constitutional claims, the court should issue a

11   certificate of appealability “if jurists of reason would find it debatable whether the petition states

12   a valid claim of the denial of a constitutional right and that jurists of reason would find it

13   debatable whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529

14   U.S. 473, 484 (2000). “Where a plain procedural bar is present and the district court is correct to

15   invoke it to dispose of the case, a reasonable jurist could not conclude either that the district court

16   erred in dismissing the petition or that the petitioner should be allowed to proceed further.” Id.

17           In the present case, the court finds that reasonable jurists would not find the court’s

18   determination that the petition should be dismissed debatable or wrong, or that petitioner should

19   be allowed to proceed further. Therefore, the court declines to issue a certificate of appealability.

20           Accordingly:
21              1. The findings and recommendations issued on September 25, 2019 (Doc. No. 8) are

22                  adopted in full;

23              2. The petition for writ of mandate is dismissed without prejudice;

24   /////

25   /////

26
     1
27     Service of the findings and recommendations mailed to petitioner was returned to this court as
     undeliverable on October 22, 2019. Petitioner was given until December 30, 2019 to notify this
28   court of a change of address, and he has not done so.
                                                     2
 1              3. The court declines to issue a certificate of appealability; and

 2              4. The Clerk of the Court is directed to close this case.

 3   IT IS SO ORDERED.
 4
       Dated:     February 20, 2020
 5                                                        UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
